MEMORANDUM **
Raymond T. Grimes, a California state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging that defendants at the California Rehabilitation Center (“CRC”) used excessive force against him, and that defendants at the California State Prison (“CSP”) committed due process and Eighth Amendment violations. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We affirm for the reasons, stated in the magistrate judge’s report and recommendation and adopted by the district court on July 10, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.